Case 2:18-cv-02184-PKH Document 12        Filed 12/04/18 Page 1 of 21 PageID #: 91



                       In the United States District Court
                          Western District of Arkansas
                              Fort Smith Division

 Stephanie Reygadas                                                     Plaintiff

 v.                        Case No. 2:18-cv-02184-PKH

 DNF Associates, LLC                                                    Defendant


      Plaintiff Stephanie Reygadas’ Opposition to Defendant DNF
                   Associates, LLC’s Motion to Dismiss

        DNF Associates, LLC sued Reygadas in its own name with a debt

 collection complaint supported by an affidavit of one of its owners and

 managing member. It knew that once it sued, Reygadas might hire an

 attorney and she did.

        After DNF Assocs. knew Reygadas was represented by counsel and

 the debt collection case was dismissed, it hired another debt collector to

 make a “settlement” directly with Reygadas, hoping she would send in a

 payment without discussing this with her attorney.

        DNF Assocs. knows contacting a consumer represented by counsel

 violates the FDCPA and the AFDCPA but tries to have Reygadas’ complaint

 for violations of those statutes dismissed by convincing the court it isn’t

 really a debt collector – even though it sued Reygadas to collect the debt –

 and that it can’t be held responsible for the other debt collector’s

 communications.
Case 2:18-cv-02184-PKH Document 12                 Filed 12/04/18 Page 2 of 21 PageID #: 92



          The Court should reject its arguments because Reygadas’ plausibly

 alleges DNF Assocs.’ primary purpose is to collect debt and it put a

 deceptive plan in place hoping Reygadas would pay the debt without her

 retained attorney’s involvement.


                                          Introduction

          On October 29, 2018, Reygadas filed her Complaint against DNF

 Assocs. for violations of the Fair Debt Collection Practices Act (FDCPA), 15

 U.S.C. § 1692, et seq., and the Arkansas Fair Debt Collection Practices Act

 (AFDCPA), Ark. Code Ann. § 17-24-501, et seq. Reygadas’ claims for
                                                            1




 violations of the FDCPA and the AFDCPA are based on DNF Assocs.

 contacting her through Radius Global Solutions, after DNF Assocs. knew

 she was represented by counsel regarding a debt. On November 20, 2018,

 DNF Assocs. filed its motion to dismiss and memorandum of law, arguing

 that Reygadas had failed to articulate facts which would provide plausible

 grounds for the causes of action alleged. On November 28, 2018, Reygadas
                                                     2




 filed her First Amended Complaint. Reygadas files this opposition asking
                                               3




 the Court to deny DNF Assocs.’ motion. The factual allegations, which the

 Court must take as true, are as follows.
                                 4




 1
     Document 1.
 2
     Documents 8 and 9.
 3
     Document 11.
 4
     See Wilson v. Arkansas Department of Human Services, 850 F.3d 368 (8th Cir. 2017).



                                                                                          2
Case 2:18-cv-02184-PKH Document 12         Filed 12/04/18 Page 3 of 21 PageID #: 93



          DNF Assocs. does not originate loans or extend credit to consumers.    5




 DNF Assocs. purchases defaulted consumer debts for pennies on the dollar,

 so it can derive large profits from collecting on the consumer debt it

 purchases. Almost all of DNF Assocs.’ business and resources are devoted
                    6




 to debt collection. Almost all of DNF Assocs.’ revenue is derived from debt
                           7




 collection. Almost all of DNF Assocs.’ expenses are related to debt
                8




 collection.    9




          After purchasing defaulted consumer debts, DNF Assocs. contracts

 with other debt collectors across the country, including Radius Global

 Solutions, LLC (Radius Global Solutions) to collect the consumer debts.    10




 DNF Assocs. supplies these hired debt collectors with information about the

 debts and personal information about the consumers who allegedly owe the

 debt to aid in the debt collection. The debt collectors then contact the
                                     11




 consumers in DNF Assocs.’ name and at DNF Assocs.’ direction. DNF   12




 Assocs. further participates in the debt collection process by setting


 5
      Document 11, ¶ 13.
 6
      Document 11, ¶ 14.
 7
      Document 11, ¶¶ 30-31.
 8
      Document 11, ¶ 32.
 9
      Document 11, ¶ 33.
 10
      Document 11, ¶ 15.
 11
      Document 11, ¶ 16.
 12
      Document 11, ¶ 17.



                                                                                     3
Case 2:18-cv-02184-PKH Document 12         Filed 12/04/18 Page 4 of 21 PageID #: 94



 parameters of the terms and amounts of payments made by the consumers

 towards the debt. If DNF Assocs. is not satisfied with one debt collector’s
                           13




 efforts in the collecting the debt, it hires another debt collector to collect on

 the debt from consumers. Any debt collector who collects payments on the
                                      14




 consumer debt, then sends a portion of that payment to DNF Assocs.

 through electronic funds transfers or the U.S. Mail.   15




          If a debt collector cannot collect on the debt from a consumer, DNF

 Assocs. hires lawyers and law firms, like Michael A. Jacob, II and Jacob Law

 Group, PLLC, who are also debt collectors, to collect the debt. DNF Assocs.
                                                                   16




 files debt collection lawsuits in its own name as a plaintiff, so it can obtain

 judgments against consumers, become a judgment creditor in its own name,

 and then execute on the judgment by wage and account garnishment

 against consumers. Since September 7, 2016, DNF Assocs. has filed at least
                                 17




 57 debt collection lawsuits in Arkansas, and many more across the country.          18




 DNF Assocs.’ debt collection complaints are supported by Affidavits of

 Lawrence Schiavi. Schiavi’s Affidavits are attached as exhibits to DNF
                            19




 13
      Document 11, ¶ 18.
 14
      Document 11, ¶ 19.
 15
      Document 11, ¶ 20.
 16
      Document 11, ¶ 21.
 17
      Document 11, ¶ 22.
 18
      Document 11, ¶ 29.
 19
      Document 11, ¶ 23.



                                                                                     4
Case 2:18-cv-02184-PKH Document 12            Filed 12/04/18 Page 5 of 21 PageID #: 95



 Assocs.’s debt collection complaints. Schiavi’s Affidavits typically state the
                                         20




 consumer sued is indebted to DNF Assocs. in a certain amount of money.         21




          Schiavi is the managing partner of DNF Assocs. Schiavi has worked in
                                                            22




 the debt collection industry since 2007. Schiavi is a 10% owner of DNF
                                              23




 Assocs. and a 20% owner of Diverse Funding Associates LLC, another entity

 that is a debt buyer, debt collector, and collection agency.         24




          On April 19, 2016, DNF Assocs. applied for a collection agency license

 with the Arkansas State Board of Collection Agencies. As part of the
                                                                 25




 application process, DNF Assocs. proposed David J. Maczka as its

 manager. Maczka has over 20 years of experience in the debt collection
               26




 industry. Maczka verified his knowledge of the Fair Debt Collection
              27




 Practices Act during the application process by attaching his results from an

 FDCPA compliance training course. Maczka’s test results show he knew
                                        28




 20
      Document 11, ¶ 24.
 21
      Document 11, ¶ 26.
 22
      Document 11, ¶ 25.
 23
      Document 11, ¶ 27.
 24
      Document 11, ¶ 28.
 25
      Document 11, ¶ 34.
 26
      Document 11, ¶ 35.
 27
      Document 11, ¶ 36.
 28
      Document 11, ¶ 37.



                                                                                     5
Case 2:18-cv-02184-PKH Document 12                  Filed 12/04/18 Page 6 of 21 PageID #: 96



 that when a consumer is represented by an attorney, a debt collector may

 communicate with the attorney only.           29




          The Arkansas State Board of Collection Agencies granted DNF Assocs.’

 application for a license, and DNF Assocs. is a licensed “collection agency”

 with the Arkansas State Board of Collection Agencies. The term “collection
                                                                    30




 agency” has three prongs:

                a.    any person, partnership, corporation, association, limited

                      liability corporation, or firm, which engages in the collection

                      of delinquent account, bills, or other forms of indebtedness

                      owed or due to be owed or due to another; or

                b.    any person, partnership, corporation, association, limited

                      liability corporation, or firm which solicits claims for

                      collection; or

                c.    any person, partnership, corporation, association, limited

                      liability corporation, or firm that purchases and attempts to

                      collect delinquent accounts or bills.    31




 29
      Document 11, ¶ 38.
 30
      Document 11, ¶¶ 39-40.

 31
      Document 11, ¶ 41, citing Ark. Code Ann. § 17-24-501.




                                                                                        6
Case 2:18-cv-02184-PKH Document 12        Filed 12/04/18 Page 7 of 21 PageID #: 97



 DNF Assocs.’ license with the Arkansas State Board of Collection Agencies

 means it meets at least one of the three prongs of the term “collection

 agency.”         32




          Within one year immediately preceding filing this pleading, DNF

 Assocs. attempted to collect from Reygadas a financial obligation primarily

 for personal, family or household purposes, which therefore a “debt” as that

 term is defined by 15 U.S.C. § 1692a(5) and Ark. Code Ann. § 17-24-502(4),

 namely a debt over the purchase of a camera from Purchasing Power.        33




          Reygadas purchased a camera from Purchasing Power, an online retail

 catalog. After purchasing the camera, a dispute arose between Reygadas
             34




 and Purchasing Power about whether Purchasing Power actually delivered

 the camera to her. Purchasing Power considered the Reygadas’ account
                           35




 (the Account) in default and sold the Account to DNF Assocs.    36




          DNF Assocs. retained Michael A. Jacob, II and Jacob Law Group,

 PLLC, to collect on the Account from Reygadas through litigation. On 37




 December 6, 2016, DNF Assocs. filed a civil action against Reygadas,

 alleging it was the holder in due course of the Account, that the Account



 32
      Document 11, ¶ 42.
 33
      Document 11, ¶ 43.
 34
      Document 11, ¶ 44.
 35
      Document 11, ¶ 45.
 36
      Document 11, ¶ 46.
 37
      Document 11, ¶ 47.


                                                                                7
Case 2:18-cv-02184-PKH Document 12                 Filed 12/04/18 Page 8 of 21 PageID #: 98



 was in default, and that Reygadas owed DNF Assocs. $1,003.90 in Principle

 and Accrued Interest, $100.39 in attorney fees, and court costs of $185.00.         38




 Attached to the debt collection complaint was an Affidavit of Schiavi,

 swearing Reygadas owed DNF Assocs. $1,003.90.               39




          Reygadas was served with the summons and complaint and retained

 undersigned counsel to defend her in the civil action. Reygadas paid
                                                                  40




 attorney fess to her counsel. On January 30, 2017, Reygadas, through her
                                   41




 attorney, moved to dismiss and served the motion to dismiss on DNF

 Assocs.’ attorney via email through the Arkansas Judiciary’s e-filing system

 and via U.S. Mail.     42




          On January 30, 2017, or soon thereafter, DNF Assocs. knew Reygadas

 was represented by counsel regarding the Account and her counsel’s name,

 address, facsimile and email address. The knowledge that Reygadas was
                                              43




 represented by counsel is imputed to DNF Assocs. because its agents –

 Michael A. Jacob, II and Jacob Law Group, PLLC – had actual knowledge

 Reygadas was represented by counsel on the day these agents were served




 38
      Document 11, ¶ 48, and Document 11-1.
 39
      Document 11, ¶ 49, and Document 11-1.
 40
      Document 11, ¶¶ 50-51 and Document 11-2.
 41
      Document 11, ¶¶ 66 and 71.
 42
      Document 11, ¶ 52 and Document 11-3.
 43
      Document 11, ¶¶ 53-54.



                                                                                          8
Case 2:18-cv-02184-PKH Document 12           Filed 12/04/18 Page 9 of 21 PageID #: 99



 with the motion to dismiss by email through the Arkansas Judiciary’s e-

 filing system and by U.S. Mail a short time later.    44




          DNF Assocs. never filed an opposition to the motion to dismiss. On
                                                                           45




 January 4, 2018, the Circuit Court of Crawford County, Arkansas, entered

 an order granting Reygadas’ motion to dismiss.       46




          After Circuit Court of Crawford County, Arkansas, dismissed the civil

 action DNF Assocs. filed against Reygadas, neither DNF Assocs., Radius

 Global Solutions, nor any other agent of DNF Assocs. ever contacted

 Reygadas’ attorney regarding the Account. Reygadas’ attorney never
                                                 47




 consented that DNF Assocs., Radius Global Solutions, or any other agent of

 DNF Assocs. could ever contact Reygadas directly regarding the Account.        48




          DNF Assocs. then retained Radius Global Solutions to collect on the

 Account. Even though DNF Assocs. knew Reygadas was represented by
              49




 counsel, DNF Assocs. either instructed Radius Global Solutions to directly

 communicate with Reygadas to collect on the Account, or intentionally




 44
      Document 11, ¶ 55.
 45
      Document 11, ¶ 56.
 46
      Document 11, ¶ 57 and Document 11-5.
 47
      Document 11, ¶ 63.
 48
      Document 11, ¶ 64.
 49
      Document 11, ¶ 58.



                                                                                     9
Case 2:18-cv-02184-PKH Document 12                   Filed 12/04/18 Page 10 of 21 PageID #: 100



  withheld from Radius Global Solutions that Reygadas was represented by

  an attorney regarding the Account.            50




           On July 4, 2018, Radius Global Solutions sent Reygadas a collection

  letter, which identified the current creditor as DNF Assocs LLC, the
            51




  original creditor as Purchasing Power, and the balance due as $1,003.90.             52




  The collection letter offered to “settle” the Account for two payments of

  $200.79, the first of which was due by July 25, 2018, and the second due 30

  days from the first payment. Reygadas received the collection letter at her
                                        53




  home.      54




                                    Argument & Authorities

           To determine a motion to dismiss for failure to state a claim under Fed.

  R. Civ. P. 12(b)(6), the complaint is construed in the light most favorable to

  the plaintiff, the complaint’s allegations are taken as true, and all reasonable

  inferences that can be drawn from the pleading are drawn for the pleader.                 55




  A district court’s inquiry into a motion to dismiss under Rule 12(b)(6) is

  simply whether the allegations constitute a statement of a claim for relief



  50
       Document 11, ¶ 59.
  51
       Document 11-6.
  52
       Document 11, ¶ 60 and Document 11-6.
  53
       Document 11, ¶ 61 and Document 11-6.
  54
       Document 11, ¶ 62.
  55
       Dadd v. Anoka County, 827 F.3d 749, 754 (8th Cir. 2016).



                                                                                            10
Case 2:18-cv-02184-PKH Document 12                       Filed 12/04/18 Page 11 of 21 PageID #: 101



  under Fed. R. Civ. P. 8(a). In deciding a motion to dismiss, district court’s
                                      56




  must simply decide whether the plaintiff’s claims are factually plausible

  and rise above mere speculation.             57




  I.         The Court should deny DNF Assocs.’ motion to dismiss because
             Reygadas plausibly alleges that DNF Assocs.’ principal business is
             collecting debts.

           “The term ‘debt collector’ means any person who uses any

  instrumentality of interstate commerce or the mails in any business the

  principal purpose of which is the collection of any debts, or who regularly

  collects or attempts to collect, directly or indirectly, debts owed or due or

  asserted to be owed or due another” The “principal purpose” prong (at
                                                    58




  issue here) and the “regularly collects” prong (not at issue here) provide

  language defining who is included in the term “debt collector,” triggering

  most of the FDCPA’s and AFDCPA’s protection of consumers. Despite these

  two prongs inclusion in the same sentence, the “principal purpose” prong

  and the “regularly collecting” prongs provide separate paths to establish the

  FDCPA’s and the AFDCPA’s coverage as a “debt collector.” The phrase           59




  56
       See Briehl v. General Motors Corp., 172 F.3d 623 (8th Cir. 1999).
  57
       Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L. Ed. 2d 929 (2007).
  58
       15 U.S.C. § 1692a(6) and Ark.. Code Ann. § 17-24-502(5)(A).

   See e.g. Henson v. Santander Consumer USA, Inc., 817 F.3d 131, 136 (4th Cir. 2016) aff’d ____
  59



  U.S. ____, 137 S. Ct. 1718, 198 L. Ed. 2d 177 (2017); Davidson v. Capital One Bank, 797 F.3d
  1309, 1316, n.8 (11th Cir. 2015); James v. Wadas, 724 F.3d 1312, 1317 (10th Cir. 2013); Schlegal
  v. Wells Fargo Bank, 720 F.3d 1204, 1208 (9th Cir. 2013); Hester v. Graham, Bright & Smith,
  289 Fed. Appx. 35, 41 (5th Cir. 2008); Goldstein v. Hutton, Ingram, Yuzek, Gainen, Carroll &
  Bertolotti, 374 F.3d 56, 61 (2d Cir. 2004).


                                                                                                      11
Case 2:18-cv-02184-PKH Document 12              Filed 12/04/18 Page 12 of 21 PageID #: 102



  “owed or due another” modifies only the “regularly collects” prong and not

  the “principal purpose” prong.        60




        Since some entities could qualify as a “debt collector” under either

  prong, there has been relatively little case law defining the meaning of the

  “principal purpose” prong and little reason in define the FDCPA’s coverage

  under the “principal purpose” prong. In 2017, however, the Supreme Court

  held that a debt buyer is not covered under the “regularly collects” prong of

  the definition of “debt collector,” because the debts are owned by the debt

  buyer and not “owed or due another.” The Supreme Court explicitly stated
                                                 61




  that it was not addressing application of the FDCPA’s alternative “principal

  purpose” definition, which was not at issue since it had not been presented

  by the parties and did not fall within the scope of its grant of review. There      62




  has been increased litigation about the meaning of the “principal purpose”

  prong in litigation against debt buyers.




  60
    Tepper v. Amos Fin., L.L.C., 898 F.3d at 365 (3d Cir. 2018) (“’Any debts’….stands in
  contrast to ‘debts owed or due…another,’ which limits only the ‘regularly collects’
  definition.”); Davidson v. Capital One Bank, 797 F.3d 1309, 1316, n.8 (11th Cir. 2015)
  (“’principal purpose’ not modified by ‘owed or due another’”); see also Schlegel v. Wells
  Fargo Bank, 720 F.3d 1204, 1209 (9th Cir. 2013) (“This argument fails, because it would
  require us to overlook the word ‘another’ in the second definition of ‘debt collector’”).
  61
    Henson v. Santander Consumer USA, Inc., ____ U.S. ____, 137 S. Ct. 1718, 198 L. Ed. 2d 177
  (2017).
  62
    Henson, ____ U.S. ____, 137 S. Ct. 1718, 198 L. Ed. 2d 177 (2017); see also 898 F.3d at 371
  (concluding that debt buyer defendant was a debt collector under principal purpose
  prong); Skinner v. LVNV Funding, 2018 WL 319320, *3-4 (N.D. Ill., Jan. 8, 2018) (concluding
  that “a debt purchaser can still qualify as a debt collector under § 1692a(6) if its principal
  purpose is the collection of debts”); Mitchell v. LVNV Funding L.L.C., 2017 WL 6406594
  (N.D. Ind., Dec. 15, 2017) (“Henson explicitly did not address the first prong in the
  definition of a debt collector”).


                                                                                              12
Case 2:18-cv-02184-PKH Document 12                Filed 12/04/18 Page 13 of 21 PageID #: 103



        Courts have considered a variety of types of information to determine

  the principal purpose of a business, including:

            • Percent of business or its resources devoted to debt collection;                    63




            • Percent of business's revenue derived from debt collection;                    64




            • Percent of business's expenses related to debt collection;                65




            • How the business is registered or describes itself in official

                filings; 66




            • Number of collection lawsuits filed by business.               67




  63
    See Tepper, 898 F.3d at 368-69 (debt buyer admitted that its “sole business is collecting
  debts it purchased”); Pollice v. Nat’l Tax Funding, L.P., 225 F.3d 379, 404 (3d. Cir. 2000)
  (motion for summary judgment stated that defendant “exists solely for purpose of
  holding claims for delinquent taxes and municipal obligations”); F.T.C. v. Check Investors,
  Inc., 502 F.3d 159, 174 (3d Cir. 2007) (“Check Investors acquired the defaulted checks only
  for collection purposes.”); Aubert v. Am. Gen. Fin., Inc., 137 F.3d 976, 978 (7th Cir. 1998)
  (“Along with providing collection services for AGFC credit card accounts, SBI provides a
  number of other services for AGFC accounts that are unrelated to debt collection.”).

   See Scott v. Jones, 964 F.2d 314, 316 (4th Cir. 1992) (“We agree with the district court’s
  64



  conclusion that the ‘principal purpose’ of Jones’ business was the collection of debts.
  Deposition testimony revealed that at least 70%-80% of Jones’ legal fees were generated in
  relation to legal work performed toward the collection of debts.”); Goldstein v. Hutton,
  Ingram, Yuzek, Gainen, Carroll & Bertolotti, 374 F.3d 56, 61 (2d Cir. 2004) (percentage of
  revenue derived from debt collection work is more pertinent to analysis under “principal
  purpose” prong than under “regularly collects” prong).

   See Pavone v. Citicorp Credit Serv., Inc., 60 F. Supp. 2d 1040, 1047 (S.D. Cal. 1997) aff’d, 172
  65


  F.3d 876 (9th Cir. 1999) (“principal purpose” test not satisfied where less than one quarter
  of business expenses were for is debt collection operations).

   Torres v. LVNV Funding, L.L.C., 2018 WL 1508535 (N.D. Ill., Mar. 27, 2018) (“LVNV holds
  66



  a collection agency license from the State of Illinois”); Chenault v. Credit Corp. Solutions,
  Inc., 2017 WL 5971727 (E.D. Penn., Dec. 1, 2017) (noting that defendant is registered as a
  collection agency in Utah); Dorrian v. LVNV Funding, L.L.C., 94 N.E.3d 370 (Mass. 2018)
  (noting that in filings with the Secretary of the Commonwealth, LVNV described itself as
  a “purchaser of consumer debt and loans”); see also Mitchell, 2017 WL 6406594 (N.D. Ind.,
  Dec. 15, 2017) (noting that Illinois Supreme Court “held LVNV to be subject to the state
  collection act”).
  67
    See Dorrian v. LVNV Funding, L.L.C., 94 N.E.3d 370 (Mass. 2018) (noting number of
  lawsuits filed and reports sent to credit bureau).


                                                                                                       13
Case 2:18-cv-02184-PKH Document 12             Filed 12/04/18 Page 14 of 21 PageID #: 104



             Here, Reygadas explains DNF Assocs.’s business model, alleging that

  almost all of its business and resources are devoted to debt collection,

  almost all of its business revenue is derived from debt collection; and almost

  all of its business expenses are related to debt collection.       68




             And DNF Assocs.’s is a licensed collection agency as required by

  Arkansas law. As part of its licensing application, its manager, Dave
                      69




  Maczka, certified he has over 20 years of experience in the debt collection

  industry and verified his knowledge of the Fair Debt Collection Practices

  Act during by attaching his results from an FDCPA compliance training

  course.      70




             Last, one DNF Assocs.’s owners and its managing member, actively

  participates in debt collection by providing affidavits asserting the amount

  consumers owe DNF Assocs. These affidavits are attached to debt
                                     71




  collection complaints by DNF Assocs. as the named plaintiff. DNF Assocs. 72




  68
       Document 11, ¶¶ 30-33.
  69
    Ark. Code Ann. § 17-24-301 (“Unless licensed by the State Board of Collection Agencies
  under this subchapter it is unlawful to (1) Engage in the collection of delinquent accounts,
  bills, or other forms of indebtedness; (2) Use a fictitious name or any name other than
  their own in the collection of their own accounts receivable; (3) Solicit claims for
  collection; or (4) Purchase and attempt to collect delinquent accounts or bills.; Simpson v.
  Cavalry SPV I, LLC, 2014 Ark. 363, 440 S.W.3d 335 (holding that entity that purchased
  delinquent accounts and hired attorney to collect was collection agency required to be
  licensed).
  70
       Document 11, ¶¶ 36-37.
  71
       Document 11, ¶¶ 17-28.
  72
       Id.



                                                                                            14
Case 2:18-cv-02184-PKH Document 12                     Filed 12/04/18 Page 15 of 21 PageID #: 105



  has filed 57 such debt collection lawsuits in Arkansas, and many more

  across the country.         73




  II.       The majority of courts have rejected DNF Assocs.’ “passive debt
            buyer” argument.

            While DNF Assocs. obtained a ruling in McAdory v. M.N.S. & Assoc.,

  2017 WL 5071263 (D. Or., Nov. 3, 2017), that the complaint filed against it

  did not plausibly allege it was a “debt collector” under the “principal

  purpose” prong the case has been appealed to the Ninth Circuit. And, the                 74




  majority of courts, have concluded that debt buyers can be principal

  purpose debt collectors, despite hiring third parties collect on their behalf:

            •     Pollice v. Nat’l Tax Funding, L.P., 225 F.3d 379, 403-404 (3d Cir.
                  2000) (assignee qualified as “principal purpose” debt collector
                  under FDCPA even though separate entity carried out all
                  collection activities).

            •     Norman v. Allied Interstate, L.L.C., ____ F. Supp. 3d ____, 2018 WL
                  2383099 (E.D. Pa., May 25, 2018) (stating claim where alleged in
                  complaint and supported by attached collection letter that another
                  party was collecting on behalf of debt buyer);

            •     Torres v. LVNV Funding, L.L.C., 2018 WL 1508535 (N.D. Ill., March
                  27, 2018) (noting that LVNV “pursued collection … by having its
                  master servicing agent place the accounts with servicers” in
                  concluding that LVNV is a principal purpose debt collector);

            •     McMahon v. LVNV Funding, L.L.C., ____ F. Supp. 3d ____, 2018
                  WL 1316736 (N.D. Ill., March 14, 2018) (“The Court fails to see
                  why it should matter if the debt buyer hires a third party to
                  actually collect its debt, i.e. to be the one who interacts with the
                  debtor to obtain payment. If the collection of debts is precisely
                  what sustains the business, unaided by any other significant
                  sources of revenue, then the ‘collection of debts’ must be the
                  business’s ‘primary purpose.;”);
  73
       Document 11, ¶ 29.
  74
       See McAdory v. M.N.S. & Assocs., LLC, Case No. 3:17-cv-777, Doc. 46 (D. Or., Oct. 30, 2018)


                                                                                                     15
Case 2:18-cv-02184-PKH Document 12       Filed 12/04/18 Page 16 of 21 PageID #: 106




       •    Mitchell v. LVNV Funding, L.L.C., 2017 WL 6406594 (N.D. Ind.,
            Dec. 15, 2017) (concluding that “there exists a material factual
            dispute regarding LVNV’s principal business activities” where
            plaintiff presented evidence of principal purpose and alleged that
            debt buyer had interactions with debtors when it sued them);

       •    Barbato v. Greystone Alliance, L.L.C., 2017 WL 1193731, at *10 (M.D.
            Pa., Mar. 30, 2017), reconsideration denied, 2017 WL 1193731, at *10
            (M.D. Pa. Oct. 19, 2017) and reconsideration denied, 2017 WL
            5496047 (M.D. Pa., Nov. 16, 2017) (debt buyer’s principal purpose
            was debt collection where it “refers all charged-off receivables to
            third-party, independent servicers” for collection);

       •    Polanco v. NCO Portfolio Mgmt., Inc., 132 F. Supp. 3d 567 (S.D.N.Y.
            2015) (NCO Portfolio, “through its lawyers[,] … filed and pursued
            the collections lawsuit against [the FDCPA] Plaintiff in its own
            name; in doing so, it acted principally as a ‘debt collector’
            irrespective of the actions of NCOF [its collections affiliate].”);

       •    Thompson v. Resurgent Capital Serv., L.P., 2015 WL 148697 at *2
            (N.D. Ala., Mar. 31, 2015) (finding defendant PYOD’s principal
            purpose was collection of debts where “[its] entire raison d’etre is
            to act as a vessel for the assignment of defaulted debts formerly
            purchased by its parent, Sherman, for the sole purpose of
            facilitating efforts by Resurgent or other corporate affiliates to
            collect on PYOD’s behalf”);

       •    Plummer v. Atl. Credit & Fin., Inc., 66 F. Supp. 3d 484 (S.D.N.Y.)
            (debtor sufficiently alleged principal purpose of assignee’s
            business was debt collection where it used mails to purchase
            defaulted consumer debts and then sought to collect debts
            through another entity;

       •    Sykes v. Mel Harris & Assoc., 757 F. Supp. 2d 413, 423 (S.D.N.Y.
            2010), aff’d 780 F.3d 70 (2d Cir. 2015) (same).

       Last, the Third Circuit is the only Court of Appeals to decide post-

  Henson, whether debt buyers, like DNF Assocs., are principal purpose debt

  collectors under the FDCPA, and affirmatively concluded debt buyers

  seeking to collect debt they purchase are debt collectors:


                                                                                 16
Case 2:18-cv-02184-PKH Document 12           Filed 12/04/18 Page 17 of 21 PageID #: 107




            The Act does not apply, however, to all entities who collect debts;
            only those whose principal purpose is the collection of debts, and
            those who regularly collect debts owed another, are subject to its
            proscriptions. Those entities whose principal purpose is to collect
            the defaulted debt they purchase seek to avoid the Act’s reach.
            We believe such an entity is what is is—a debt collector.75




            Based on the detail provided in the First Amended Complaint

  regarding how DNF Assocs. purchases debts, hires other debt collectors to

  collect the debt, obtained a collection agency license in Arkansas, and sues

  consumers in Arkansas and other states in its own name with debt

  collection complaints supported by its owner and managing member’s

  affidavits, this Court should have little trouble concluding that Reygadas

  plausibly alleges DNF Assocs. is a debt collector under the principal

  purpose prong of the FDCPA and the AFDCPA.


  III. The Court should deny DNF Assocs.’ motion to dismiss because she
       plausibly alleges DNF Assoc. knew she was represented by counsel
       but had Radius Global Solutions contact her about the debt anyway.

            DNF Assocs. does not argue that it may contact consumers it knows to

  be represented by counsel. The plain language of the FDCPA and the

  AFDCPA prohibits contact of a consumer by a debt collector who knows the

  consumer is represented by an attorney regarding the debt:




  75
       Tepper 898 F.3d at 365.



                                                                                  17
Case 2:18-cv-02184-PKH Document 12                  Filed 12/04/18 Page 18 of 21 PageID #: 108




           (a) Communication with the consumer generally—Without the
               prior consent of the consumer given directly to the debt
               collector or the express permission of a court of competent
               jurisdiction, a debt collector may not communicate with a
               consumer in connection with the collection of any debt—

                 (2) if the debt collector knows the consumer is represented
                 by an attorney with respect to such debt and has knowledge
                 of, or can readily ascertain, such attorney’s name and
                 address, unless the attorney fails to respond within a
                 reasonable period of time to a communication from the debt
                 collector or unless the attorney consents to direct
                 communication with the consumer[.]            76




           Here, Reygadas alleges that DNF Assocs. knew she was represented by

  counsel. On January 30, 2017, Reygadas, through her attorney, moved to

  dismiss and served the motion to dismiss on DNF Assocs.’ attorney via

  email through the Arkansas Judiciary’s e-filing system and via U.S. Mail.            77




  On January 30, 2017, or soon thereafter, DNF Assocs. knew Reygadas was

  represented by counsel regarding the Account and her counsel’s name,

  address, facsimile and email address. The knowledge that Reygadas was
                                                   78




  represented by counsel is imputed to DNF Assocs. because its agents –

  Michael A. Jacob, II and Jacob Law Group, PLLC – had actual knowledge

  Reygadas was represented by counsel on the day these agents were served




  76
       15 U.S.C. § 1692c(a)(2); see also Ark. Code Ann. § 17-24-504(a)(2).
  77
       Document 11, ¶ 52, and Document 11-3.
  78
       Document 11, ¶¶ 53-54.



                                                                                            18
Case 2:18-cv-02184-PKH Document 12                  Filed 12/04/18 Page 19 of 21 PageID #: 109



  with the motion to dismiss by email through the Arkansas Judiciary’s e-

  filing system and by U.S. Mail a short time later.          79




           And it would make little sense for DNF Assocs. to contact Reygadas

  through Radius Global Solutions, unless it knew the debt collection

  litigation had concluded. Thus, it is plausible under the facts pled by

  Reygadas, the DNF Assocs. knew the debt collection litigation had ended,

  Reygadas was represented by counsel, but it wanted to try and collect the

  debt from Reygadas with her attorney’s involvement – the result being the

  collection letter from Radius Global Solutions sent directly to Reygadas at

  DNF Assocs.’ behest.

           There is no requirement under the FDCPA nor the AFDCPA that the

  collector be formally notified of counsel’s representation; informal

  information has been held sufficient.        80




  79
       Document 11, ¶ 55.

   See Horkey v. J.V.D.B. & Assoc., Inc., 333 F.3d 769 (7th Cir. 2003) (consumers need not
  80



  provide § 1692c(a)(3) notices in legally precise fashion); Buckley v. Afni, Inc., 133 F. Supp.
  3d 1140 (S.D. Ind. Jan. 6, 2016) (rejecting collection agency’s arguments that it could not
  associate consumer’s collection accounts with attorney’s letter because letter omitted her
  account numbers and referred to her previous married name as “aka” rather than “fka”;
  the court believed that the agency had enough information); Miceli v. Orange Lake Country
  Club, Inc., 2015 WL 5081621 (M.D. Fla. Aug. 5, 2015); Istre v. Miramed Revenue Group,
  L.L.C., 2014 WL 4988201 (E.D. Mo. Oct. 7, 2014) (phone notice acceptable); Lassiter v.
  Integrity Solution Services, Inc., 2014 WL 1040677 (D. Colo. Mar. 18, 2014) (service of
  FDCPA suit on debt collector sufficient); Backlund v. Messerli & Kramer, P.A., 964 F. Supp.
  2d 1010 (D. Minn. Aug. 9, 2013) (phone notice acceptable); Morrow v. Weinerman & Assoc.,
  2011 WL 4472651 (D. Minn. Sept. 26, 2011) (defendant’s policy not to cease
  communication until receiving written notice of representation from the debtor or the
  attorney violated the FDCPA, which requires only knowledge of the representation and
  ability to ascertain the attorney’s name and address; phone calls made to the consumer
  after the collector had been orally informed of attorney representation violated the
  FDCPA); Day v. Am. Home Mortg. Serv., Inc., 2010 WL 2231988 (E.D. Cal. June 3, 2010) (no
  requirement that collector be informed of representation in writing); Clayson v. Rubin &
  Rothman, L.L.C., 2010 WL 547476 (W.D.N.Y. Feb. 11, 2010) (nothing in FDCPA requires


                                                                                              19
Case 2:18-cv-02184-PKH Document 12              Filed 12/04/18 Page 20 of 21 PageID #: 110



        But here, DNF Assocs. sued Reygadas by using its retained counsel,

  knowing full well that she might retain counsel to defend the lawsuit and

  that communication about the debt would be routed through its and

  Reygadas’ counsel. DNF Assocs. was informed of Reygadas’ representation

  in one of the most formal way possible – through service of a motion to

  dismiss its debt collection complaint on its retained counsel under the

  Arkansas Rules of Civil Procedure.

        Reygadas’ claim for violations of the FDCPA and the AFDCPA are not

  solely based on Radius Global Solutions contacting her and holding DNF

  Assocs. vicariously liable for the collection letter. Instead, she also plausibly

  alleges DNF Assocs. violated the FDCPA and the AFDCPA because it knew

  she was represented by counsel and either told Radius Global Solutions to

  contact her anyway or withheld from Radius Global Solutions she was

  represented by counsel knowing that Radius Global Solutions would

  contact her and demand payment, hopefully without Reygadas’ counsel

  discovering. No other reasoning is plausible under the facts.




  debtor to provide written notice to debt collector advising it of her legal representation);
  Bianchi v. The Bureaus, Inc., 2008 WL 597587 (N.D. Ill. Feb. 27, 2008) (bankruptcy notice
  with information had been mailed to collector); Tong v. Capital Mgmt. Services Group, Inc.,
  520 F. Supp. 2d 1145 (N.D. Cal. 2007) (consumer attorney’s fax of his representation letter
  and collection letter were together sufficient); Simmons v. Miller & Steeno, P.C., 2002 WL
  31898324 (E.D. Mo. Dec. 30, 2002) (formal notice from consumer’s attorney not
  required), vacated due to settlement, 2003 WL 255238 (E.D. Mo. Feb. 4, 2003).



                                                                                            20
Case 2:18-cv-02184-PKH Document 12      Filed 12/04/18 Page 21 of 21 PageID #: 111



       Reygadas has plead a plausible violation of the FDCPA and the

  AFDCPA for DNF Assocs.’ communication with a consumer it knew was

  represented by counsel.


                                  Conclusion

       Reygadas shows the Court in her First Amended Complaint that DNF

  Assocs. is a debt collector under the principal purpose prong of that term.

  She also shows a plausible violation of the FDCPA and the AFDCPA – DNF

  Assocs. knew she was represented by counsel, but it put a plan in motion to

  entice Reygadas to “settle” her account outside the eyes and advice of her

  retained and chosen attorney.

       The Court should deny DNF Assocs.’ motion to dismiss.

                                     By: /s/ Corey D. McGaha
                                         Corey D. McGaha
                                         Ark. Bar No. 2003047
                                         William T. Crowder
                                         Ark. Bar No. 2003138
                                         CROWDER MCGAHA, LLP
                                         5507 Ranch Drive, Suite 202
                                         Little Rock, AR 72223
                                         Phone (501) 205-4026
                                         Fax: (501) 367-8208
                                         cmcgaha@crowdermcgaha.com
                                         wcrowder@crowdermcgaha.com


                             Certificate of Service

       I certify that on December 4, 2018, I filed the foregoing using the
  Court’s CM/ECF system, which will notify and serve all attorneys of record
  of the same.

                                          /s/ Corey D. McGaha



                                                                                21
